Citation Nr: 1759513	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to acquired psychiatric disorder with depressive disorder.

2. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3. Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II.

4. Entitlement to service connection for skin cancer.

5. Entitlement to an increased rating in excess of 50 percent for acquired psychiatric disorder with depressive disorder.

6. Entitlement to an increased rating in excess of 20 percent from June 1, 2014, and 40 percent from August 25, 2015 for residuals of prostate cancer with impotence.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1964 to August 1968, including service in Vietnam.  His awards and decorations include the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2017, the Veteran testified that he wanted to withdraw his appeal for the issue of entitlement to service connection for skin cancer.

2. The Veteran is presumed to have been exposed to Agent Orange while serving in the Republic of Vietnam.

3. Diabetes mellitus type II is presumed due to Agent Orange exposure.

4. Diabetic neuropathy is proximately due to service-connected diabetes mellitus type II.

5. The Veteran's acquired psychiatric disorder with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6. The Veteran's residuals of prostate cancer with impotence has been productive of urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day and urinary frequency with awakening to void five or more times per night.

7. The Veteran meets the schedular criteria for TDIU.

8. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for skin cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for entitlement to service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

3. The criteria for entitlement to service connection for diabetic neuropathy have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2017).

4. The criteria for entitlement to a rating of 70 percent for acquired psychiatric disorder with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

5. The criteria for entitlement to a rating of 40 percent, from June 1, 2014, for residuals of prostate cancer with impotence have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115, Diagnostic Code 7528 (2017).

6. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or the Veteran's authorized representative may withdraw an appeal.  Id. 

During the March 2017 videoconference hearing, the Veteran withdrew his appeal on the issue of entitlement to service connection for skin cancer.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Thus, if the veteran "served in the Republic of Vietnam" as that term is defined by the applicable regulation, service connection for diabetes mellitus type II, would be warranted.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served on active duty in Vietnam from June 1964 to August 1968 and his exposure to herbicides is presumed.  Additionally, a March 2017 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) reflects a diagnosis for and treatment of diabetes mellitus type II.  The March 2017 DBQ indicates that the Veteran was prescribed oral hypoglycemic agents and his diabetes was managed by a strict diet.  As the record establishes that the Veteran's diabetes mellitus requires oral medical and diet control with reduced sugars, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 3.307(a)(6)(ii); 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In regard to the Veteran's claim for entitlement to service connection for diabetic neuropathy, the March 2017 DBQ as well as a February 2017 private outpatient note, reflect that this is clearly secondary to the Veteran's diabetes mellitus type II, for which the Board grants service connection, herein.  Accordingly, service connection for diabetic neuropathy is warranted on a secondary basis.  See 38 C.F.R. § 3.310(b).

Increased Rating

Acquired Psychiatric Disorder with Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD was assigned an initial rating of 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

At a February 2013 VA psychiatric examination, the Veteran was diagnosed with PTSD and depressive disorder.  As the Veteran related his service experience and struggles throughout the years, his affect changed to tearfulness.  He described symptoms consistent with his PTSD diagnosis including nightmares, recurrent distressing memories, emotional and physical reactivity, avoidance of triggers, hypervigilance, sleep disturbance, and startle reaction.  His PTSD symptoms also included depressed mood, anxiety, mild memory loss such as forgetting names directions or recent events, flattened affect, disturbances of motivation, and suicidal ideation.  There was a clear indication that the Veteran had PTSD symptoms for years with noteworthy avoidance and emotional suppression.  He had been married for 23 years.  He enjoyed playing golf and "tinkering" with old motorcycles.   Retirement and medical problems contributed to his difficulty coping, depression and overall mood. The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.

In March 2017, the Veteran also testified that he experienced frequent flashbacks, suicidal thoughts, difficulty sleeping, depressive episodes and memory problems.  Socially, the Veteran seldom interacted with his friends and rarely went out in public.  Other than his wife, he infrequently "deal[t] with" his family members.  Before he retired, the Veteran had difficulty getting along with his coworkers. Transcript of Hearing at 19-21, 24-25.

The aforementioned evidence reflects that the Veteran's acquired psychiatric disorder with depressive disorder was manifested by difficulty sleeping, nightmares, anxiety, depression, recurrent distressing memories, flashbacks, isolative behavior, memory loss, difficulty in establishing and maintaining effective relationships, and suicidal ideation.  The Board finds that, the frequency, severity and duration of these symptoms are consistent with a higher 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 

However, at no point during the period of the appeal, has the Veteran's service-connected acquired psychiatric disorder with depressive disorder been shown to have met the criteria for the higher rating of 100 percent.  Although the Veteran expressed suicidal ideation, he did not have persistent danger of hurting himself or others.  He was socially isolated to some extent; however, he had been married to his wife for approximately 23 years and maintained some social and personal interactions with family and friends.  Moreover, the February 2013 VA psychiatric examination did not reflect an assessment of total social and occupational impairment.  Taken together with the other evidence noted above indicating few, if any, of the symptoms described under 100 percent rating, the Board finds that a 100 percent rating is not warranted.
Accordingly, the Board finds that a rating of 70 percent for acquired psychiatric disorder with depressive disorder, but no higher, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Residuals of Prostate Cancer with Impotence

The Veteran's residuals of prostate cancer with impotence was assigned a rating of 20 percent from June 1, 2014, and 40 percent from August 25, 2015, pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7528.

Under Diagnostic Code 7528, a 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions governing a reduction in disability rating.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Voiding dysfunction may be rated under the subcategories of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  Id.  

A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours or awakening to void three to four times per night.  Id.  

With regard to obstructive voiding, a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.

At a RO hearing in June 2014, the Veteran contended that he had symptoms that more closely approximated a 40 percent rating.  He reported that he had voiding more frequently than once an hour and that he woke up five times at night.  Since his prostate prostatectomy, he asserted that he wears pads that he changes four to five times per day, upon strenuous activity.  However, if he was "just at home," he changed his pads once or twice per day.  In an average day, he reported urinating at least once an hour for a duration of approximately five minutes.  At night, he woke up four to six times to urinate and up to eight times, if he dranked a large amount of fluids.  Hearing Testimony at 4-6.

In June 2014, the Veteran had impotency and urinary incontinence side effects following his prostate prostatectomy.  He did not have urinary frequency.  Additionally, he reported nocturia one to times.  He experienced occasional stress and urgency incontinence.  See Private Medical Records.

By contrast, in July 2014, the Veteran reported bladder pain and that his bladder did not empty well.  His urinary frequency was every two hours.  Additionally, he reported nocturia three to four times.  See Private Medical Records.

At an August 2015 VA examination, the Veteran complained of urinary leakage and frequency.  The examiner determined that the Veteran's prostate cancer remained in remission following his radical prostatectomy and urethral stents in June 2012.  The examiner notes no treatment for cancer since that time.  The Veteran had urinary incontinence that caused urine leakage requiring the wearing of absorbent material which must be changed less than two times per day.  The Veteran's urinary incontinence did not require the use of an appliance.  His urinary incontinence caused a daytime voiding interval between one and two hours, and nighttime awakening to void five or more times.  He did not have any signs or symptoms of obstructed voiding.  Additionally, the Veteran did not have any renal dysfunction or residual conditions.  

In March 2017, the Veteran testified that he urinates approximately every hour and because of light leakage, he occasionally will wear Depends.  Alternatively, he reported that he wears heavy cotton underwear because it is less expensive than Depends and his wife does not mind washing his underwear two or three times per day.  At night, the Veteran described awakening four to eight times to use the restroom.  Transcript of Hearing at 15-17.

The Veteran was provided an additional VA examination in June 2017.  The examination report indicated that the Veteran's voiding dysfunction caused urine leakage requiring the wearing of absorbent material which must be changed two to four times per day.  The Veteran's urinary incontinence caused a daytime voiding interval between two and three hours, and nighttime awakening to void three to four times.  

Resolving reasonable doubt in favor of the Veteran the Board finds that a 40 percent rating is warranted, from June 1, 2014, for residuals of prostate cancer with impotence that requires the wearing of absorbent materials which must be changed two to four times per day and awakening to void five or more times per night.  See Gilbert, 1 Vet. App. 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  In that regard, the Board finds that the Veteran's June 2014 and March 2017 testimony as to his voiding dysfunction is competent and credible.  Additionally, the August 2015 and June 2017 VA examination reports document and support the Veteran's lay assertions.
However, the Board finds that a disability rating in excess of 40 percent is not warranted.  In so finding, the Board observes that, from June 1, 2014, the Veteran did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Additionally, the Veteran and his representative conceded that a 100 percent rating is not appropriate following the Veteran's radical prostatectomy.  See March 2017 Transcript of Hearing at 11-12.  Accordingly, a disability rating in excess of 40 percent is not warranted for the residuals of prostate cancer with impotence.  

TDIU

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for acquired psychiatric disorder with depressive disorder, granted herein and rated as 70 percent disabling from June 28, 2012; residuals of prostate cancer with impotence, granted herein and rated as 40 percent disabling from June 1, 2014; and tinnitus, rated as 10 percent disabling from June 18, 2012.  

The Veteran reported on his April 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected acquired psychiatric disorder with depressive disorder and residuals of prostate cancer with impotence prevented him from securing or following any substantial gainful occupation.  The Veteran was a mechanic and retired in March 2010.

VA examination reports of record indicated that the Veteran's service-connected disabilities did not impact his ability to work.  

However, the Veteran testified that before he retired, he could not get along at his job and had difficulty remembering what to do, due to his mental health.  Additionally, he often had to find a bathroom to urinate and use pads or Depends, or he would have accidents or leakage.  He considered applying for a job as a truck driver; however, he was afraid of experiencing anxiety attacks while on the road and was discouraged by his urinary problems.  See June 2014 Hearing Testimony at 7-9; March 2017 Transcript of Hearing at 24-25, 27-28.  

In March 2017, the Veteran's primary care physician opined that the Veteran was not able to maintain any substantial gainful activity.  He stated that the Veteran was 100 percent disabled and required lifelong therapy.  He concluded that the act of seeking employment would cause the Veteran's mental health to deteriorate and decompensate.  As a result, the Veteran would potentially require intensified inpatient and outpatient therapy and referral to a mental health specialist.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b).  Here, the Board finds the March 2017 private medical opinion as well as the Veteran's lay testimony of record, and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, supra.
ORDER

The appeal for the issue of entitlement to service connection for skin cancer is dismissed.

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is granted.

Service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II, is granted.

A 70 percent rating for acquired psychiatric disorder with depressive disorder is granted.

A 40 percent rating, from June 1, 2014, for residuals of prostate cancer with impotence is granted.

The award of TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for hypertension.  The Veteran contends that his hypertension is directly related to Agent Orange exposure during service.  See March 2017 Transcript of Hearing at 8.  

The Veteran was afforded a VA examination for his hypertension in April 2013 followed by an addendum medical opinion in May 2013.  The April 2013 examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  Additionally, the April and May 2013 examiners opined that the Veteran's hypertension was less likely than not proximately due to or caused by the Veteran's service-connected PTSD.  The April 2013 examiner stated that primary hypertension was the sum of interactions between multiple environmental and genetic factors.  She added that one could not determine if idiopathic or primary hypertension could be based solely on the diagnosis of PTSD.  However, the Board notes that the April 2013 examiner did not provide a rationale with respect to hypertension on a direct basis.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Based on the foregoing, the Board finds that remand is warranted to determine if the Veteran's hypertension is related to herbicide exposure during service in the Republic of Vietnam, as conceded above.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of the Veteran's hypertension.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (i) had its onset during service or (ii) manifested to a compensable degree within one year after active service, or (iii) is otherwise etiologically related to his active service, to include the Veteran's presumed herbicide agent exposure. 

In providing this opinion, the examiner should consider the National Academy of Sciences excerpt indicating a limited or suggestive association between herbicide exposure and hypertension. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


